Citation Nr: 1130062	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-39 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating higher than 70 percent for posttraumatic stress disorder.  

2.  Whether the rating decisions by the Regional Office in March 1993 and September 1993, which denied service connection for posttraumatic stress disorder, were clearly and unmistakably erroneous.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from January 1963 to April 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2006 of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The RO in the August 2006 rating decision also denied a total disability compensation rating based on individual unemployability, and the Veteran subsequently initiated an appeal of that decision.  However, in a November 2007statement prior to perfecting the appeal to the Board, the Veteran through his representative withdrew his appeal. 

The issue of a higher rating for posttraumatic stress disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

In unappealed rating decisions of March 1993 and September 1993, the RO denied service connection for posttraumatic stress disorder; the rating decisions were reasonably supported by the evidence of record at those times and were consistent with the laws and regulations then in effect.


CONCLUSION OF LAW

The rating decisions by the RO in March 1993 and September 1993, denying service connection for posttraumatic stress disorder, were not clearly and unmistakably erroneous.  38 C.F.R. § 3.105 (2010).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

The VCAA notice does not apply to a claim of clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc) (The Court held that as a matter of law, the VCAA is inapplicable to a claim of clear and unmistakable error).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially seeks to have service connection for posttraumatic stress disorder established retroactive to 1991, at a time when he filed an application for VA benefits.  The record shows that service connection for posttraumatic stress disorder was granted, effective in March 2005, which was the date of receipt of the Veteran's reopened claim for the benefits after the Board previously denied the Veteran's claim in December 2002.  The Veteran argues in September 2006, however, that despite various other conditions being diagnosed he has only ever had posttraumatic stress disorder (and a personality disorder) since he was first hospitalized for a mental condition in 1991and a VA representative visited him and assisted him in applying for VA benefits.  He was subsequently adjudicated, in a March 1992 rating decision, as having a permanent and totally disabling nonservice-connected psychiatric condition (i.e., anxiety disorder), for which he was awarded nonservice-connected pension benefits.  





Then, in October 1992 the RO received the Veteran's statement, specifically claiming service connection for posttraumatic stress disorder.  In rating decisions of March 1993 and September 1993, the RO denied the claim on the bases that the evidence showed no definitive diagnosis of posttraumatic stress disorder, as the Veteran was only diagnosed with traits of the disorder, and that there were no specific verifiable stressors of an event that would be outside the range of usual human experience and markedly distressing to almost anyone to warrant a diagnosis of posttraumatic stress disorder.  

In the current appeal, the Veteran filed a claim in March 2006, alleging clear and unmistakable error in a prior VA rating decision.  He stated that the psychiatric disability used to support that early decision was incorrect.  He did not specify which of the VA's early rating decisions he found to contain error, but in his September 2006 notice of disagreement, he discussed the impact of the March 1992 rating decision and found it to be "fatally flawed."  It appears that he is claiming that his medical records were not adequately reviewed at the time and that his mental disorder at that time was incorrectly diagnosed.  Presumably, he is contending that but for the incorrect psychiatric diagnosis at that time, his claim of service connection for posttraumatic stress disorder would have been granted.  

The RO did not consider a claim of service connection for posttraumatic stress disorder in March 1992 (when it had granted a claim for nonservice-connected pension benefits); rather, it adjudicated that claim in rating decisions of March 1993 and September 1993.  The issue presently on appeal arises from an August 2006 rating decision, which denied the existence of clear and unmistakable error in rating decisions prior to the March 2005 effective date of service connection for posttraumatic stress disorder.  The Board is considering whether the early rating decisions in 1993, which addressed a claim of service connection for posttraumatic stress disorder, contained clear and unmistakable error.  

It is noted that subsequent rating decisions in 1998 and 1999, which denied the claim of service connection for posttraumatic stress disorder, are subsumed in the Board decision of December 2002.  

The effect of subsuming is that, as a matter of law, no claim of clear and unmistakable error can exist with respect to those RO decisions.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997).  Further, the Veteran has not asserted clear and unmistakable error in the December 2002 Board decision.

The law provides that an individual whose VA claim has been adjudicated by an RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a notice of disagreement.  If no appeal is filed, the decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  Such a final decision may be reversed or amended where evidence establishes that it was a product of clear and unmistakable error.  38 C.F.R. § 3.105(a).

A final and binding RO decision will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such an error, the prior decision will be reversed or amended and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).

Clear and unmistakable error is defined as follows:  Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory provisions extant at the time were incorrectly applied.  It is the sort of error, which had it not been made, would have manifestly changed the outcome at the time it was made.  It is an undebatable error, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed.  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  

In this case, the Veteran served on active duty from January 1963 to April 1968.  His original application for VA benefits was filed with the RO in November 1991, wherein the Veteran claimed that he had had a mental condition for many years.  


The RO did not adjudicate a claim of service connection for a mental disorder until after the Veteran submitted a statement in October 1992, claiming that he was filing a claim of service connection for posttraumatic stress disorder and noting that he was receiving treatment at the VA's posttraumatic stress disorder clinic.  In March 1993, the RO denied service connection for posttraumatic stress disorder, and by letter in May 1993 notified the Veteran of that decision and of his procedural and appellate rights to appeal the decision to the Board.  Following the submission of additional evidence in support of his claim, the RO in a September 1993 rating decision again denied the claim.  By letter in October 1993, the RO notified the Veteran of the decision and of his procedural and appellate rights to appeal the decision to the Board.  The Veteran did not initiate an appeal of either the March 1993 rating decision or the September 1993 rating decision.  

As the Veteran was properly notified of the 1993 rating decisions and of his procedural and appellate rights, and as he did not file a notice of disagreement with regard to the rating decisions that denied his claim of service connection for posttraumatic stress disorder, the March 1993 and September 1993 rating decisions became final.  38 C.F.R. §§ 3.104(a), 20.1103.

The Veteran now seeks to reverse the March 1993 and September 1993 rating decisions on the basis of allegations of clear and unmistakable error.  38 C.F.R. § 3.105(a).  His allegations were previously summarized.  Among his assertions, he alleged that the RO "overlooked essential material facts of record by not having the VA examiner perform a detailed evidence review" and that a result of the oversight was that he received "fraudulent diagnoses."  He also alleged that the RO overlooked other essential evidence when it did not consider his military decorations and Navy combat service.  Consequently, he stated that he was denied treatment and support for his posttraumatic stress disorder from March 1992 until 2005.  





To the extent that the Veteran is claiming that the RO failed in its duty to properly assist him in the development of his claim by ordering a comprehensive examination to assess correctly his psychiatric diagnosis, such a charge is, as a matter of law, insufficient to constitute clear and unmistakable error.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) ("an incomplete record, factually correct in all other respects, is not clearly and mistakably erroneous").

Moreover, the Veteran's contention that the RO did not consider his military service records, by itself, is insufficient to properly plead clear and unmistakable error.  In Gonzales v. West, 218 F.3d. 1378, 1381 (Fed. Cir. 2000), the Federal Circuit held that 38 C.F.R. § 3.303(a) does not require that a rating decision discuss each piece of evidence, only that it consider all of the evidence.  In fact, both 1993 rating decisions did state that service medical and personnel records were reviewed and discussed in brief the Veteran's military occupational specialty, his own statements of his duties in service and stressor incident, and a military record about an airman who was killed in an accident on the Veteran's ship that appears to support in part the Veteran's alleged stressor event.  In any case, it is not shown that a verifiable stressor alone would have resulted in an award of service connection for posttraumatic stress disorder.  As noted in the 1993 rating decisions, there was still no definite diagnosis of the Veteran's claimed psychiatric disorder.  Thus, the Veteran has not presented persuasive argument that the rating decisions did not consider the evidence and that the result would be manifestly different but for that error.  As such, his allegations are insufficient to constitute clear and unmistakable error.  

To the extent that the Veteran is claiming that there was error in the application of the governing law, the Board finds that the rating decisions were reasonably supported by the evidence of record at that time and were consistent with the laws and regulations then in effect.

The pertinent law and regulations in effect at the time of the March 1993 and September 1993 rating decisions are as follows.


Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1993).

Service connection for posttraumatic stress disorder requires (1) medical evidence establishing a clear diagnosis of the condition; (2) credible supporting evidence that the claimed inservice stressor actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1993).  

The pertinent evidence considered by the RO in March 1993 and September 1993 consists of service medical and personnel records, a stressor letter from the Veteran, VA inpatient and outpatient records dating from 1991, and a VA psychiatric examination dated in January 1993.  The medical records show that upon several evaluations and inpatient assessments the Veteran was diagnosed with a variety of mental disorders, but not posttraumatic stress disorder.  Although he was diagnosed with posttraumatic stress disorder in October 1992, the diagnosis was stated as provisional.  Subsequent evaluations such as a psychiatry note in October 1992 indicated that the impression was "uncertain" and that the Veteran seemed to have elements of a dissociative disorder on top of a bipolar disorder with a rule out of schizoaffective disorder (there was also a likely Axis II disorder, which was unclear).  The VA examination in January 1993 diagnosed social phobia, posttraumatic stress disorder traits, bipolar traits, dissociative disorder, and a personality disorder.  In short, there was no clear diagnosis of posttraumatic stress disorder at the time the RO considered the Veteran's claim for service connection for the same in 1993.  

In other words, it is debatable to conclude that without a clear diagnosis of posttraumatic stress disorder, the Veteran's claim of service connection was not substantiated by the evidence of record at the time the RO considered the claim in 1993.  


In short, there is not an undebatable error in the adjudications of the claim of service connection for posttraumatic stress disorder in 1993.  It is also noted that the Court at that time (and currently) held that in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Based on the evidence, the Board finds that the RO's denial of the claim of service connection for posttraumatic stress disorder in the March 1993 and September 1993 rating decisions was correct.  The RO considered the correct facts and correctly applied the pertinent law and regulations then in effect.  Any disagreement of the Veteran about how the facts were weighed or evaluated does not constitute a factual or legal basis for a claim of clear and unmistakable error.  

Considering the pleadings of clear and unmistakable error, for the reasons articulated, the RO did not misapply the law in its rating decisions in March 1993 and September 1993, and the decisions did not contain clear and unmistakable error of law or of fact.  Accordingly, the Veteran's claim is denied.  


ORDER

The claim to establish clear and unmistakable error in March 1993 and September 1993 rating decisions, which denied service connection for posttraumatic stress disorder, is denied.


REMAND

On the claim of increase for posttraumatic stress disorder, the Veteran indicated in a statement in July 2010 that he underwent a VA mental health evaluation in June 2010.  The Veteran stated that he had been given a complete examination by a psychiatrist.  



As the record does not contain the evaluation report, and as it is relevant to the claim, further development under the duty to assist is needed. 

Also, it does not appear that a VCAA letter addressing the claim of increase was issued.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for increase for posttraumatic stress disorder. 

2.  Obtain from the VA Medical Center in Portland, Oregon records since July 2008, including a mental health evaluation in June 2010.  

3.  After the above development is completed, adjudicate the claim.  If the benefit remains denied, furnish and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


